Exhibit 23.1 GILLESPIE & ASSOCIATES, PLLC CERTIFIED PUBLIC ACCOUNTANTS 10 SEATTLE, WA98125 REGISTERED AUDITOR'S CONSENT Gillespie & Associates, PLLC, of 10544 Alton Ave NE Seattle, WA. 98125, do hereby consent to the use of our report dated July 2, 2015 on the financial statements of Illumitry Corp. as of December 31, 2014 to be included in and made part of any filing to be filed with the U.S. Securities and Exchange Commission. We also consent to your use of our name as an expert in the appropriate sections of those filings. Dated this 24th day of July, 2015. /s/ GILLESPIE & ASSOCIATES, PLLC GILLESPIE & ASSOCIATES, PLLC Certified Public Accountants
